Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2020 has been entered.
 	The amendment and remarks, filed 4/27/2020, are acknowledged.  Claims 1 and 121 are amended.  Claims 1-2, 4-7, 14-15, and 121 are pending and are currently under examination.

Claim Rejections Withdrawn
The rejection of claims 1-2 and 4-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoshioka et al (US Patent 3,917,819, 1975) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2 and 4-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ragland et al. (US Patent 5,004,607, 1991; IDS filed 7/9/2015) in view of Dupius et al. (Ann. N.Y. Acad. Sci., 1081:202-205, 2006) is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Maintained
The rejection of claims 1-2, 4-7, and 121 on the judicially-created basis that they contain an improper Markush grouping of alternatives is maintained for the reasons set forth in the previous office action.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  While the adjuvants recited serve a common use, they have vastly different structural features that lead to the use.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 
Applicant argues:  
1. That the standard for improper Markush rejections is set forth in MPEP 706.03(y), which states that such a rejection is potentially proper if the members of the grouping do not share a single structural similarity or a common use. It is noted that this standard is phrased in the disjunctive, using the term "or," so that the rejection is only appropriate, pursuant to M.P.E.P. § 706.03(y), if both the members of the grouping: (i) do not share a single structural similarity and (ii) do not share a common use. Therefore, even if the members do not share a single structural similarity but do share a common use, the rejection is improper. According to the M.P.E.P., members of a Markush grouping share a single structural similarity when they belong to the same physical, chemical, or art-recognized class. Members share a common use when they are disclosed in the specification or known in the art to be functionally equivalent in the context of the claimed invention. The shared structural feature and common use must be considered on the basis of the claimed subject matter as a whole and not simply on the alternatives in the Markush grouping.
2.  That the decisions in In re Harnisch, In re Jones, and Ex parte Hozumi show that there is no basis for the rejction because of the common activity of the adjuvants.  Applicant refers to those decisions to assert that substantial breadth and the inclusion of substantially different compounds in a Markush group is not grounds for rejecting the claims.  
3. That all of the compounds recited in claim 1 as adjuvants clearly have the common property of enhancing an immune response. This is a common property and the recitation of these compounds as adjuvants is not repugnant to principles of scientific classification. There is 
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding argument 1, applicant is “citing” a section of the MPEP that does not actually even exist.  Second, as discussed above, the members of the Markush group both (i) do not share a single structural similarity and (ii) do not share a common use. There are two ways the members of the Markush group can be found to share a common use.  Either they can be disclosed in the specification or known in the art to be functionally equivalent or the common use must flow from a substantial structural feature.  Obviously, there is no substantial structural feature shared by the members of the instant group.  Therefore the question is whether they are disclosed to be functionally equivalent.  There is nothing in the specification that indicates that the various adjuvants are functionally equivalent.  Applicant has not pointed to any such statement.  The specification simply states that different adjuvants can be used. The fact that many things can be used as an adjuvant in no way makes them functionally equivalent.  Applicant has made pages of arguments discussing the differences in adjuvants and how their interactions with various antigens are unknown and can only be determined empirically. It is known in the art that different adjuvants react differently with even the same antigen and that different adjuvants have different functional characteristics.    
In re Harnisch the compounds “were all coumarin compounds, thus having a degree of structural similarity”.  In Ex parte Hozumi, as applicant points out, the compounds “were phosphoric acid diesters in which one esterifying moiety was derived from a polyethylene glycol monoether and the other was derived from a beta-aminoethanol.”  This is entirely different from the instant case where the compounds have vastly different structures.  The only similarity applicant can point to is the common property of enhancing an immune response.  However, having a common use is not enough for a proper Markush group.  
Regarding argument 3, the examiner is not insisting that the adjuvants must be functionally equivalent for all purposes.  Applicant must meet a standard: the compounds must either have a common use that flows from a substantial structural feature or they must be recognized as functionally equivalent. The adjuvants have a common use that does not flow from a substantial structural feature.  Therefore the only other option is for them to be functionally equivalent.  This goes beyond simply having a common use. A motorcycle can transport a person from one place to another, but no one would consider it functionally equivalent to a truck, even though they both have the same common use of transporting a person.  As applicant has spent many pages pointing out, there are vast differences between the various adjuvants. Differences that are so large that, in applicant’s opinion, they make the claims patentable.  The various adjuvants are only similar in that they enhance an immune response. However, they do this through different mechanisms, in different amounts, with different results.  Aluminum serves as a depot but has a weak immunostimmulant activity.  Water-in-oil emulsions stimulate macrophages.  Water-in-oil emulsions with cell wall components directly stimulate B cells, T cells, and macrophages. Saponins stimulate T cells.  Block copolymers activate complement.  Bacterial toxins induce specific responses.  Freund’s complete adjuvant has drastic side effects.  Alum has generally mild side effects.  Alum does not support cell-mediated immunity.  Water-in-oil emulsions are not effective in eliciting local cytokine production.  Microbial products generate cytokine responses.  
The specification generally mentions all of these as adjuvants, but it does not indicate that they are functionally equivalent.  While applicant claims there is no evidence that any of these would not function with respect to enhancing an immune response against the recited 

35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The rejection of claims 14-15 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoshioka et al (US Patent 3,917,819, 1975) is maintained for the reasons set forth in the previous office action.  
The instant claims are drawn to a vaccine comprising two or more strains of  inactivated waterfowl mycoplasma.
Yoshioka et al disclose vaccines comprising a suspension of killed mycoplasma cells and a suspension stabilizer (see abstract).  The mycoplasma cells can be killed by being subjected to Mycoplasma gallisepticum and M. synoviae (column 4, lines 60-70).  The instant specification cites Mycoplasma gallisepticum as a waterfowl strain.  Yoshioka et al. disclose vaccines containing the mycoplasma suspension as well as Bacto-adjuvant complete Freund’s (which contains paraffin oil and mannide monooleate in a oil-water emulsion), iron oxide, sodium alginate, and aluminum hydroxide (see tables 1-4).  As the composition contains the same components as the instantly claimed composition, it would necessarily have the same effects.
Applicant argues:  That Yoshioka does not disclose the use of any adjuvant recited in the instant claims.  
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the presence of various adjuvanst) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

New Claim Rejections
35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-2, 4-7, 14-15, and 121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to vaccines that are protective against mycoplasmal diseases of waterfowl comprising at least one inactivated waterfowl mycoplasmal strain wherein no virus capable of reproduction or proliferation is included in the vaccine, the vaccine comprising at least one pharmaceutically acceptable adjuvant selected from the group consisting of: an aluminum hydroxide-oil emulsion; a vegetable oil-water emulsion; a fish oil-water emulsion; Escherichia coli J5, dextran sulfate; a synthetic polymer; polyacrylic acid; saponin; a long-chain polydisperse p3(1,4)-linked mannan polymer interspersed with O-acetylated groups; a deproteinized cell wall extract from a non-pathogenic strain of Mycobacterium; muramyl dipeptide 3-propiolactone; and aluminum phosphate (among others).
The claims require the composition to be capable of preventing mycoplasmal waterfowl diseases caused by all strains of mycoplasma in all species of waterfowl.  The adjuvants recited encompass very different types of adjuvants.  The specification discloses examples where compositions containing inactivated mycoplasma of various strains with incomplete Freund’s adjuvant were tested in geese and ducks.  The birds were challenged with undisclosed mycoplasma.  While birds were somewhat protected, there was no indication that vaccination with any given strain could protect against any other strain.  In addition, there was no information provided on the efficacy of any other adjuvants.  Therefore, the specification does not provide guidance on what types of adjuvants or what amounts are capable of functioning in the claimed compositions.  
  Applicant has made pages of arguments discussing the differences in adjuvants and how their interactions with various antigens are unknown and can only be determined empirically. Although much has been learned about the role of adjuvants in enhancing immune responses, it remains true that the immune response enhanced by the activity of an adjuvant is an extremely complex, multi-step process. Innate immune response cells such as dendritic cells (DCs) engulf pathogens (or other molecules capable of inducing an immune response through phagocytosis. DCs then migrate to the lymph nodes where T cells wait for signals to trigger their activation. In the lymph nodes, DCs fragment the engulfed pathogen, such as through proteolysis or other hydrolytic reactions, and then express the pathogen fragments as antigens on their cell surface by coupling them to the major histocompatibility complex (MHC). T cells then recognize these fragments and undergo a cellular transformation resulting in their own activation. A subset of T cells known as y8 T cells possesses characteristics of both the innate and adaptive immune responses. Macrophages can also activate T cells in a similar approach, but generally do not do so. This process carried out by both DCs and macrophages is termed antigen presentation and represents a physical link between the innate and adaptive immune responses. Due to the variety of mechanisms and links between the innate and adaptive immune response, an adjuvant-enhanced innate immune response results in an enhanced adaptive immune response.  Specifically, adjuvants may exert their immune-enhancing effects according to five immune-functional activities, as follows: (1) First, adjuvants may help in the translocation of antigens to the lymph nodes where they can be recognized by T cells. This will ultimately lead to a greater immune response. (2) Second, adjuvants may provide physical protection to antigens which grants the antigen a prolonged delivery. This means that the organism will be exposed to the antigen for a longer duration, making the immune system more robust as it makes use of the additional time by upregulating the production of B and T cells needed for greater immunological memory in the adaptive immune response. (3) Third, adjuvants may help to increase the capacity to cause local reactions at the injection site (during vaccination), inducing greater release of danger signals by chemokine releasing cells such as helper T cells and mast cells. (4) Fourth, the adjuvants may induce the release of inflammatory cytokines which helps to not only recruit B and T cells but also to increase transcriptional events leading to a net increase of immune cells as a whole. (5) Finally, adjuvants are believed to increase the innate immune response to antigen by interacting with pattern recognition receptors (PRRs) on or within accessory cells. The ability of the immune system to recognize molecules that are broadly shared by pathogens is, in part, due to the presence of the Toll-like receptors that are expressed on the membranes of leukocytes including dendritic cells, macrophages, natural killer cells, T and B lymphocytes and other cells. These Toll-like receptors bind specific classes of molecules which vary from one class of pathogens to another, so that immunologically active moieties in Eubacteria such as P multocida would not be expected to bind to the same Toll-like receptors as would immunologically active moieties in mycoplasmas or viruses. The binding of ligands to Toll-like receptors is a critical step in the induction of the immune response. The complexity of this process and the dependence of various steps of the process on the structure of particular immunologically active moieties on microorganisms means that one of ordinary skill in the art would not expect, without clear guidance, that an adjuvant that is effective for the induction of an effective immune response for one type of microorganisms, such as eubacteria such as Gram-negative bacteria or viruses, would also be effective for the induction of an effective immune response for mycoplasmal species.  
Therefore, the guidance in the specification regarding which strains and which adjuvants in which amounts that are required for a vaccine that is protective against mycoplasmal disease in waterfowl is insufficient to support the claims.  Thus the claims do not meet the written description provision of 35 USC 112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 121 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 121 is rendered indefinite by the phrase “mannide muramyl dipeptide β-propiolactone”.  There is no such adjuvant in the art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/            Primary Examiner, Art Unit 1645